Judgment unanimously affirmed without costs. Memorandum: Supreme Court properly granted respondents’ motion to dismiss the CPLR article 78 petition seeking judgment compelling respondent City of Niagara Falls to pay severance benefits. Petitioner was appointed Administrative Assistant-City Administrator on December 20, 1995 and took the oath of office on December 29, 1995. On January 2, 1996, the new City Administrator notified petitioner that his position was terminated because it was eliminated from the 1996 budget. Pursuant to subdivisions (a) and (d) of Codified Ordinances of the *913City of Niagara Falls § 171.20, a City employee is qualified to receive severance pay if the employee is not covered by a collective bargaining agreement and has served the City for at least one year. Petitioner does not qualify for severance pay because he did not serve long enough in his exempt position. (Appeal from Judgment of Supreme Court, Niagara County, Joslin, J.—CPLR art 78.) Present—Pine, J. P., Lawton, Hayes, Callahan and Boehm, JJ.